Case 8:20-cv-02867-SCB-TGW Document 1 Filed 12/04/20 Page 1 of 9 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

                                           CASE NO.:


     OSCAR GALVEZ DOMINGUEZ,

             Plaintiff,

     v.

     CITY BUFFET MONGOLIAN BARBEQUE INC.,
     d/b/a City Buffet
     a Florida Corporation,
     BI XIA XIONG,
     individually

             Defendants.
                                                       /

                                         COMPLAINT

             Plaintiff, OSCAR GALVEZ DOMINGUEZ (“Dominguez”), under the provisions

 of the Fair Labor Standard Act (“FLSA”), files this Complaint against Defendants, CITY

 BUFFET MONGOLIAN BARBEQUE INC., d/b/a City Buffet (“City Buffet”) and BI XIA

 XIONG (“Xiong”) individually, and alleges, as follows:

                          PARTIES, JURISDICTION, AND VENUE

     1.      This Court has subject matter jurisdiction over Plaintiff’s federal law claims

 pursuant to 28 U.S.C. §§ 1331 and 1343(4), because these claims seek redress for violations

 of Plaintiff’s federal civil and statutory rights.

     2.      At all material times, City Buffet is, and was, a Florida corporation, authorized to

 conduct and conducting business in Hillsborough County, Florida.

     3.      At all material times, Xiong, is sui juris and a resident of Hillsborough County,

 Florida.
Case 8:20-cv-02867-SCB-TGW Document 1 Filed 12/04/20 Page 2 of 9 PageID 2




     4.      At all material times, Dominguez, is sui juris and a resident of Hillsborough

 County, Florida.

     5.      Venue is proper in the Middle District of Florida pursuant to 28 U.S.C. §§ 1391(b)

 and (c) as a substantial part of the events or omissions giving rise to the claims that occurred

 in this judicial district.

     6.      This is an action for unpaid overtime and minimum wage compensation, as well as

 an additional amount as liquidated damages, costs and reasonable attorney’s fees pursuant to

 the FLSA, §§ 206, 207.

     7.      Upon information and belief, the annual gross revenue of City Buffet was at all

 times material hereto, in excess of $500,000.00 per annum.

     8.      At all material times hereto, City Buffet was and continues to be an enterprise

 engaged in interstate commerce.

     9.      At all material times hereto, City Buffet operated as an organization which

 purchased equipment and products manufactured outside the state of Florida; provided services

 to, sold, marketed, or handled goods and materials to customers throughout the United States;

 provided services for goods sold and transported from across state lines; obtained, solicited,

 and accepted funds from sources outside the state of Florida; used telephonic transmissions

 traversing state lines in the ordinary course of business; transmitted funds outside the state of

 Florida; and otherwise regularly engaged in interstate commerce.

     10.     As a result of the services provided by City Buffet, two or more of its employees

 regularly handled and worked with goods and materials moved in or produced in interstate

 commerce.




                                              2
Case 8:20-cv-02867-SCB-TGW Document 1 Filed 12/04/20 Page 3 of 9 PageID 3




    11.      By reason of the foregoing, City Buffet is and was, during all times material hereto,

 an enterprise engaged in commerce or in the production of goods for commerce as defined by

 the FLSA, 29 U.S.C. §§ 203(r)-(s), and Plaintiff is within interstate commerce.

    12.     Plaintiff regularly utilized and handled materials, equipment and goods

 manufactured and purchased from outside the state of Florida and regularly used the

 instrumentalities of interstate commerce in their world.

    13.     Upon information and belief, Xiong is the president of City Buffet and has

 economic and day-to-day control of City Buffet, and of the nature and structure of Plaintiff’s

 employment relationship with City Buffet and is therefore an employer as defined by 29 U.S.C.

 Section 203(d).

                               GENERAL ALLEGATIONS

    14.     Upon information and belief, City Buffet employed Plaintiff from approximately

 September 2017 through March 2019.

    15.     Plaintiff was employed as a non-exempt cook.

    16.     Plaintiff’s rate of pay was initially $2,200 per month, but it was eventually

 increased to $2,300 per month.

    17.     Throughout his employment, Plaintiff routinely worked for City Buffet for an

 average of seventy-one (71) hours per week, with thirty-one (31) hours of overtime.

     18.    Notwithstanding, Plaintiff received between $7.75 and $8.10 per hour for all hours

 worked by him each month.

     19.    During Plaintiff’s employment from 2017 to 2019, Florida’s minimum wage was

 between $8.10 and $8.46

     20.    Defendants failed/refused to pay to Plaintiff his minimum wages as required by

 Florida law.
                                              3
 Case 8:20-cv-02867-SCB-TGW Document 1 Filed 12/04/20 Page 4 of 9 PageID 4




        21.    Additionally, Defendants failed/refused to pay to Plaintiff his overtime wages as

   required by the FLSA.

       22.     Defendants willfully and intentionally failed/refused to pay to Plaintiff his state

required minimum wages and his federally required overtime wages.

       23.     Defendants      knew   of   the    Florida   minimum      wage   requirements   and

willfully/intentionally/recklessly failed to investigate whether their payroll practices were in

accordance with Florida law.

       24.     Defendants        knew        of       the     overtime       requirements      and

willfully/intentionally/recklessly failed to investigate whether its payroll practices were in

accordance with the FLSA.

       25.     As a result, Plaintiff has suffered damages and is entitled to receive overtime and

minimum wage compensation.

       26.     Plaintiff has complied with all conditions precedent to filing this action.

       27.     Plaintiff has retained the law offices of the undersigned attorney to represent him

in this action and is obligated to pay a reasonable attorney’s fee.

                                      PRE-SUIT DEMAND

       28.     On July 2, 2019, Plaintiff through his undersigned counsel, sent to Defendants a

   written pre-suit demand regarding the violations of the Florida minimum wage and FLSA

   overtime provisions, and requesting that they pay the amounts owed to Plaintiff, but

   Defendants failed/refused to do so (“Demand”).

                                COUNT I
    MINIMUM WAGE (§ 448.110, FLORIDA STATUTES) AGAINST CITY BUFFET

       29.     Plaintiff re-alleges the allegations in paragraphs one (1) through twenty-eight (28)

   above.


                                                  4
Case 8:20-cv-02867-SCB-TGW Document 1 Filed 12/04/20 Page 5 of 9 PageID 5




     30.    This is an action against City Buffet for minimum wage compensation pursuant to

 § 448.110, Florida Statutes.

     31.    The Florida Minimum Wage Act, § 448.110, requires that City Buffet pay to

 Plaintiff a minimum wage per hour for all hours worked by him.

     32.    The Florida minimum wage during Plaintiff’s employment with City Buffet was

 between $8.10 and $8.46.

     33.    Throughout Plaintiff’s employment, he was paid between $7.75 and $8.10, in

 violation of the Florida Minimum Wage Act.

     34.    City Buffet willfully and intentionally failed to pay to Plaintiff his full minimum

 wages by making the conscious decision to pay Plaintiff an arbitrary salary, which failed to

 compensate him at the applicable minimum wage.

     35.    City Buffet did not have a reasonably objective belief that it was not required to

 pay Plaintiff’s minimum wages.

     36.    As a result, Plaintiff has been damaged and is entitled to be compensated for his

 loss.

                               COUNT II
     MINIMUM WAGE (§ 448.110, FLORIDA STATUTES) AGAINST XIONG

     37.    Plaintiff re-alleges the allegations in paragraphs one (1) through twenty-eight (28)

 above.

     38.    This is an action against Xiong for minimum wage compensation pursuant to §

 448.110, Florida Statutes.

     39.    The Florida Minimum Wage Act, § 448.110, requires that Xiong pay to Plaintiff a

 minimum wage per hour for all hours worked by him.




                                             5
Case 8:20-cv-02867-SCB-TGW Document 1 Filed 12/04/20 Page 6 of 9 PageID 6




     40.    The Florida minimum wage during Plaintiff’s employment with Xiong was

 between $8.10 and $8.46.

     41.    Throughout Plaintiff’s employment, he was paid between $7.75 and $8.10, in

 violation of the Florida Minimum Wage Act.

     42.    Xiong willfully and intentionally failed to pay to Plaintiff his full minimum wages

 by making the conscious decision to pay Plaintiff an arbitrary salary, which failed to

 compensate him at the applicable minimum wage.

     43.    Xiong did not have a reasonably objective belief that it was not required to pay

 Plaintiff’s minimum wages.

     44.    As a result, Plaintiff has been damaged and is entitled to be compensated for his

 loss.

                                 COUNT III
                    OVERTIME (FLSA) AGAINST CITY BUFFET

     45.    Plaintiff re-alleges the allegations in paragraphs one (1) through twenty-eight (28)

 above.

     46.    This is an action against City Buffet for overtime compensation pursuant to 29

 U.S.C. § 216(b).

     47.    Plaintiff routinely worked in excess of forty (40) hours per week for City Buffet.

     48.    Specifically, Plaintiff estimates that he worked for City Buffet for an average of

 seventy-one (71) hours per week, with thirty-one (31) hours of overtime.

     49.    Plaintiff was a non-exempt hourly employee, entitled to be compensated at the rate

 of one and one-half his regular rate for all hours worked in excess of forty (40) hours per week.

     50.    Defendant knew or should have known that Plaintiff suffered or was permitted to

 work overtime for City Buffet as defined in 29 U.S.C. § 203(g).


                                              6
Case 8:20-cv-02867-SCB-TGW Document 1 Filed 12/04/20 Page 7 of 9 PageID 7




     51.    City Buffet failed and/or refused to compensate Plaintiff for such work in excess of

 forty (40) hours at rates no less than one and one-half times the regular rates, for which he was

 employed, contrary to the provisions of 29 U.S.C. § 207(a).

     52.    At all material times, City Buffet knew or should have known that such refusal

 and/or failure is prohibited by the FLSA.

     53.    Notwithstanding, City Buffet intentionally and willfully violated the FLSA, as cited

 herein.

     54.    At all material times, City Buffet failed/refused to maintain proper time records as

 mandated by the FLSA regarding the overtime hours worked by Plaintiff.

     55.    As a result, Plaintiff has been damaged and is entitled to be compensated for his

 loss.

                                  COUNT II
                        OVERTIME (FLSA) AGAINST XIONG

     56.    Plaintiff re-alleges the allegations in paragraphs one (1) through twenty-eight (28)

 above.

     57.    This is an action against Xiong for overtime compensation pursuant to 29 U.S.C. §

 216(b).

     58.    Plaintiff routinely worked in excess of forty (40) hours per week for Xiong.

     59.    Specifically, Plaintiff estimates that he worked for Xiong for an average of seventy-

 one (71) hours per week, with thirty-one (31) hours of overtime.

     60.    Plaintiff was a non-exempt hourly employee, entitled to be compensated at the rate

 of one and one-half his regular rate for all hours worked in excess of forty (40) hours per week.

     61.    Defendant knew or should have known that Plaintiff suffered or was permitted to

 work overtime for Xiong as defined in 29 U.S.C. § 203(g).


                                              7
Case 8:20-cv-02867-SCB-TGW Document 1 Filed 12/04/20 Page 8 of 9 PageID 8




     62.    Xiong failed and/or refused to compensate Plaintiff for such work in excess of forty

 (40) hours at rates no less than one and one-half times the regular rates, for which he was

 employed, contrary to the provisions of 29 U.S.C. § 207(a).

     63.    At all material times, Xiong knew or should have known that such refusal and/or

 failure is prohibited by the FLSA.

     64.    Notwithstanding, Xiong intentionally and willfully violated the FLSA, as cited

 herein.

     65.    At all material times, Xiong failed/refused to maintain proper time records as

 mandated by the FLSA regarding the overtime hours worked by Plaintiff.

     66.    As a result, Plaintiff has been damaged and is entitled to be compensated for his

 loss.

                     PLAINTIFF’S DEMAND FOR JURY TRIAL

     67.    Plaintiff hereby demands a jury trial of all issues so triable.


                                 PRAYER FOR RELIEF

            WHEREFORE, Plaintiff, Oscar Galvez Dominguez, respectfully requests that

 judgment be entered in his favor against Defendants, City Buffet Mongolian Barbeque Inc. and

 Bi Xia Xiong, as follows:

     (a)    Declaring that the acts and practices of Defendants complained of herein are in

 violation of the Florida Minimum Wage Act.

     (b)    Permanently enjoining Defendants, their agents, officers, and employees from

 engaging in all practices found by this Court to be in violation of the Florida Minimum Wage

 Act.




                                               8
 Case 8:20-cv-02867-SCB-TGW Document 1 Filed 12/04/20 Page 9 of 9 PageID 9




       (c)    Declaring that the acts and practices of Defendants complained of herein are in

   violation of the overtime wage provisions of the FLSA;

       (d)    Permanently enjoining Defendants, their agents, officers and employees from

   engaging in all practices found by this Court to be in violation of the overtime wage provisions

   of the FLSA;

       (e)    Awarding Plaintiff damages against Defendants, for lost and withheld

   compensation, minimum wages, and overtime wages compensation for all hours that he

   worked for Defendants over forty (40) hours per week, but for which he was not compensated

   at the required minimum and overtime rate;

       (f)    Awarding Plaintiff liquidated damages;

       (g)    Awarding Plaintiff reasonable attorney’s fees, costs, interest, and expenses of this

   litigation pursuant to 29 U.S.C. §216(b);

       (h)    Ordering any other further relief that this Court may deem just and proper.

Respectfully submitted this 4TH day of December 2020.


                                                            By: /s/ Monica Espino
                                                            Monica Espino, Esq.
                                                            Florida Bar No. 834491
                                                            Espino Law
                                                            2655 S. Le Jeune Road
                                                            Suite 802
                                                            Coral Gables, FL 33134
                                                            Tel.: 305.704.3172
                                                            Fax: 305.722.7378
                                                            Email: me@espino-law.com
                                                            Secondary: legal@espino-law.com
                                                            Counsel for Plaintiff




                                                9
